Smith, Chief Judge.
Brad C. Mathis was charged by accusation with one count of escape and found guilty by a jury. Mathis’s amended motion for new *409trial was denied, and he appeals, asserting as his sole enumeration of error that the trial court erred in admitting into evidence Mathis’s statement to prison officials, when the State had not furnished the defense with a copy of the statement. Finding no error, we affirm.
Decided February 3, 2004.
Clark C. Adams, Jr., for appellant.
J. Gray Conger, District Attorney, Michael E. Craig, Assistant District Attorney, for appellee.
At the hearing on the motion for new trial, the State acknowledged that it had not separately disclosed to Mathis a copy of his statement to prison officials as required by OCGA § 17-16-4 (a) (1). The State argued, however, that under OCGA § 17-16-6 the statement could only have been excluded “upon a showing of prejudice and bad faith,” which Mathis failed to make. We agree.
This appeal is controlled by Roberts v. State, 244 Ga. App. 330 (534 SE2d 526) (2000). As in Roberts, Mathis did not request a continuance, the State had an open file policy under which Mathis could have inspected the statement at any time, and the State did not introduce the statement until Mathis testified. Mathis “did not show he was prejudiced or the State acted in bad faith. Consequently, the trial court did not err, under OCGA § 17-16-6, in denying [his] motion to exclude” the statement. Id. at 333 (3).

Judgment affirmed.


Ruffin, P. J., and Miller, J., concur.